DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 16, 19, 20, 22, 23, 27, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga (US 20060023261 A1) in view of Ripplex, Inc. (CN 105324747 A.)
	Regarding claim 11, Kaminaga discloses an imaging apparatus (Fig. 1), comprising:
a camera that captures images of a subject (Fig. 2; image pick-up unit, 56);
a storage (40);
a display (62);
a processor (22, 36);
wherein the processor is configured to:
generate thumbnail images from the captured images acquired by the camera (index images, Fig. 18, [0110]);
generate title images for classifying the captured images, each including a display title acquired by the camera (Fig. 17, the album frame images are generated for classifying images into categories; Fig. 19, month texts are generated as a title image in the date view under year “2003”, such that the images are classified according to date captured by the camera);
	store the captured images and the thumbnail images in the storage [0067, 0110]; and
	instruct the display (image display unit, 62; PC, 92; TV, 94) to display thumbnail images in the storage in the form of a list (Fig. 18 shows all images displayed in a scrollable list.) 

	However, while Kaminaga discloses the use of a title image and a display as discussed the above, the reference fails to disclose generating a title image separately from the plurality of captured images and displaying the title image simultaneously with and adjacent to at least one thumbnail image corresponding to the title image, as required by the instant claim.  Despite this, the Examiner maintains that such an action would be obvious to one of ordinary skill in the art, as taught by Ripplex, Inc. (hereafter, “Ripplex.”)
	Ripplex discloses a system for classifying and displaying images, similar to Kaminaga.  Furthermore, Ripplex discloses a title generation system that generates and stores a separate title image with text for classifying the captured images by date (photographing date representation image, Fig. 5, [0060]) and displays that title image simultaneously with and adjacent to other thumbnail images (Figs. 6, 7, 10; [0064, 0065, 0076.])  Ripplex discloses that this method of adding title images including a date can allow the user to easily search for specific images out of a large number of images.
	This title image storage and display can similarly be applied with the invention of Kaminaga.  Because Kaminaga already generates albums/folders and title images (according to date, as shown in Figs. 19/20; or according to album, as shown in Figs. 16/17) and shows them on a display, it would be obvious to one of ordinary skill in the art that these title images can be generated and displayed together with the thumbnails, as shown in Ripplex.  By using that title image and display, the user can more easily search through all of the images classified in that particular album/date and view them in a more easily understood format.

	Regarding claim 12, the combination satisfies claim 11, and further Kaminaga discloses wherein the processor hierarchically generates the title images in accordance with a priority set to a type of display title for classifying the captured images and controls the display to display the title images in accordance with the priority (Figs. 19 and 20 shows, for example, a date hierarchy.  In Fig. 19, the user first selects the year (e.g., “2003”), which pulls up a list with title images for each month of the year.  In Fig. 20, when a specific month is selected, the nested images for that month expand and are sorted according date, with each date having a title image.  Then, the user can open each date and see all of the images on that specific date (e.g., the 90 images only from December 8.)  This constitutes a title image hierarchy with a preset priority (year > month > day) for classifying capturing images.)

	Regarding claim 16, the combination satisfies claim 11, wherein Ripplex, as combined, discloses wherein the processor is configured to generate a new title when the display title, determined by date, of a currently captured image is different from the display title of a previously captured image [0064 - 0065.]

	Regarding claim 19, the combination satisfies claim 12, wherein Kaminaga the processor is configured to search for desired thumbnail images (the process of searching through images sorted by date as shown in Figs. 19 and 20 constitute executing a search to find a desired image in the stored images, [0081.])

	Regarding claim 20, the combination satisfies claim 8, and further Kaminaga discloses wherein, when the title image displayed on the display in the form of a list view (e.g., the month view of Fig. 19) is selected by a user (e.g., choosing one of the months), the processor highlights and displays the captured images classified by the selected title image (Fig. 20 shows that the images classified into that particular month are displayed and thus highlighted to the user.)

	Claims 22, 23, 27, 30, and 31 are method variants of the above claims and are similarly interpreted and rejected.

Allowable Subject Matter
Claims 13 - 15, 17, 18, 21, 24 - 26, 28, 29, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Wada (US 20050144190 A1) discloses an information managing method.
Ikezawa (US 20070011152 A1) discloses a program for image display.
Fukuya, et al. (US 20070053026 A1) discloses an image filing apparatus.
Araya, et al. (US 20070223049 A1) discloses a program for displaying data.
Hiraoka, et al. (US 20070256034 A1) discloses an information processing apparatus.
Ito (US 20100037179 A1) discloses a display control apparatus.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698